196 P.3d 136 (2008)
164 Wash.2d 1025
Bianca FAUST, individually and as guardian of Gary C. Faust, a minor, and Bianca Celestine Mele, Bryan Mele, Beverly Mele, and Albert Mele, Petitioners,
v.
Mark ALBERTSON, as Personal Administrator for the Estate of Hawkeye Kinkaid, deceased, Defendant,
Bellingham Lodge # 493, Loyal Order of Moose, Inc., Alexis Chapman, Respondents,
Moose International, Inc., John Does (1-10) (fictitious names of unknown individuals and/or entities) and ABC Corporation (1-10) (fictitious names of unknown individuals and/or entities), Defendants.
No. 81356-6.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens (Justice Stephens recused and Justice Owens sat for Justice Stephens), at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the overservice of alcohol issue. The Respondent's motion to strike the reply to answer is passed to the merits.
/s/ Gerry L. Alexander
Chief Justice